Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This Office Action is in response to the application 14/001,204 filed on 10/12/2020.
In the instant Amendment, claims 15, 20, 25 - 28 has been amended. Claims 1 – 14, 17 – 18 and 22 - 23 has cancelled.
Claims 15, 16, 19 - 21 and 24 – 28 have been examined and are pending in this application. This action is made final. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/23/2013 and 03/12/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments filed on 10/12/2020 have been fully considered but they are not persuasive.
Applicant amended claim 15 as follows:
i)    the temporally neighboring block is determined by selecting one block among maximum two candidate blocks included in a reference picture based on encoding parameters; and
ii)    the encoding parameters include reference picture indices for the maximum two candidate blocks.
Applicants argued (page 7 - 8 of remarks) regarding issue i) that Lee has disclosed four examples and out of four examples, the second example related to figure 8 mentioned, blocks Examiner respectfully submits that as Lee disclosed in the paragraph: 0063 - 0065; one block can be selected out of these 811, 813, 815, 817, and 819 blocks which are temporally neighbors of the candidate block, one having ordinary skill in the art can modify and select one block out of two candidate blocks wherein the reference picture is different from the current picture. These cited portion has similar concept as applicant amended features. 
Additional support also found in, as Schwarz discloses [see para: 0039], encoder 10 may also add merge candidates to the set/list of merge candidates, which are a result of a combination of two or more neighboring blocks' coding parameters. And see para: 0114, the candidate list for SKIP/DIRECT may contain different candidate blocks than the candidate list for merge modes. An example is illustrated in FIG. 10. The candidate list may include the following blocks (the current block is denoted by Xi):
Motion Vector (0,0)
Median (between Left, Above, Corner)
Left block (Li)
Above block (Ai)
Corner blocks (In order: Above Right (Ci1), Below Left (Ci2), Above Left (Ci3))
Collocated block in a different, but already coded picture
Regarding the second issue ii), since the entire image is divided into sample blocks of m x n (here, m and n are natural numbers)(see para: 0044) and it uses two dimensional data transformation, which means the indexes used in the reference pictures can be used as maximum of two candidate blocks [see para: 0052 - 0069].
combination of references included the similar features as explained in all independent claims 15, 20 and 25 – 28.
Therefore, in view of above reason, examiner maintains rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 15, 16, 19 – 21 and 24 – 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schwarz et al. (US 2016/0309179 A1) in view of  Lee et al. (US 2003/0128753 A1) and further in view of Jeon (KR 10-2010-0035243).

Regarding claim 15, Schwarz discloses: “an image encoding method [see para: 0034; FIG. 1 shows an apparatus 10 for encoding a picture 20 into a bitstream 30] comprising:
generating motion information [see para: 0079; All samples of a block (inside a partitioning pattern) are associated with the same set of motion parameters, which may include parameters specifying the type of prediction] and a prediction block of a current block [see para: 0049; FIG. 1 exemplarily shows the current block 40 as being subdivided into two sub-blocks 50 and 60. In particular, a vertically partitioning mode is exemplarily shown. The smaller blocks 50 and 60 may also be called sub-blocks 50 and 60 or partitions 50 and 60 or prediction units 50 and 60] included in a current picture [see para: 0037; Temporal neighborhood denotes, for example, blocks of previously encoded pictures of a video to which picture 20 belongs, with the temporally neighboring blocks thereof being spatially located so as to spatially overlap the current block 40 of the current picture 20]
generating a residual block based on the current block and the prediction block [see para: 0042; encoder 10 encodes the picture 20 into bitstream 30 within block 40 using both, the prediction signal as well as the residual data]; 
encoding the motion information of the current block [see para: 0037; Motion parameters may, however, refer to different reference picture indices. To be more precise, motion parameters to be adopted may refer to a certain time interval between the current picture and the reference picture, and in merging the current block with the respective merge candidate having respective motion parameters, encoder 10 may be configured to scale the motion parameters of the respective merge candidate in order to adapt its time interval to the time interval selected for the current block],
Schwarz does not explicitly disclose: “wherein the current block is encoded by referring to a spatially neighboring block or a temporally neighboring block, 
wherein the temporally neighboring block is determined by selecting one block among maximum two candidate blocks included in a reference picture based on encoding parameters of the maximum two candidate blocks, the encoding parameters including reference picture indices for the maximum two candidate blocks, the reference picture being different from the current picture, the maximum two candidate blocks including a collocated block of the current block and a block spatially adjacent to the collocated block, and the encoding parameters being included in a bitstream, and
wherein, in case the current block is encoded by referring to the temporally neighboring block, the temporally neighboring block has the same motion information as the current block; and
transmitting the encoding parameters, as included in the bitstream, from an image encoding device to an image decoding device.
However, Lee teaches: “wherein the current block is encoded by referring to a spatially neighboring block or a temporally neighboring block [see para: 0011; The at least one selected reference block is temporally or spatially adjacent to the block to be coded. And see para: 0065; FIGS. 12 through 14 show a fourth example of reference blocks. A coding block scanning pattern of FIG. 12 is determined with reference to the most suitable one of adjacent blocks a, b, c, and d. A coding block scanning pattern of FIG. 13 is determined with reference to the most suitable one of adjacent blocks a, b, and c. A coding block scanning pattern of FIG. 14 is determined with reference to the most suitable one of adjacent blocks a and b. Each of blocks a, b, c, and d is a block of m×n. Examples shown in FIGS. 7 through 14 are only to select reference blocks. And see para: 0068; Thus, a coding block scanning pattern according to the present invention is most suitable and efficient for a current coding block],
wherein the temporally neighboring block is determined by selecting one block among maximum two candidate blocks included in a reference picture based on encoding parameters of the maximum two candidate blocks [see para: 0065; FIGS. 12 through 14 show a fourth example of reference blocks. A coding block scanning pattern of FIG. 12 is determined with reference to the most suitable one of adjacent blocks a, b, c, and d. A coding block scanning pattern of FIG. 13 is determined with reference to the most suitable one of adjacent blocks a, b, and c. A coding block scanning pattern of FIG. 14 is determined with reference to the most suitable one of adjacent blocks a and b. Each of blocks a, b, c, and d is a block of m×n. Examples shown in FIGS. 7 through 14 are only to select reference blocks], the encoding parameters including reference picture indices for the maximum two candidate blocks [see para: 0044; The entire image is divided into sample blocks of m x n (here, m and n are natural numbers), each of which is sequentially input to the DCT coder 30], the reference picture being different from the current picture, the maximum two candidate blocks including a collocated block of the current block and a block spatially adjacent to the collocated block, and the encoding parameters being included in a bitstream [see para: 0063; FIG. 8 shows a second example of reference blocks. Referring to FIG. 8, blocks 811, 813, 815, 817, and 819 in a reference frame t-1 adjacent to a current frame t are selected as reference blocks to select a scanning pattern for a block (coding block) 831 of the current frame t. The reference blocks 811, 813, 815, 817, and 819 may be used in video coding of an inter-frame. The reference frame t-1 represents the previous frame of the current frame t]
Schwarz and Lee are analogous art because they are from the same field of endeavor of a current block of video content, the merge mode is selected from a candidate list, wherein the candidate list comprises neighboring blocks that are spatially and temporally located with the current block, determining the merge mode by analyzing the motion vector differences between the neighboring spatial blocks and temporal blocks, selecting one or more blocks for encoding the current block, encoding the current block using the motion parameters of the selected one or more selected blocks, and transmitting information to a decoder to indicate which motion parameters from the one or more selected blocks to use in decoding the current block, wherein the one or more spatially-located neighboring blocks reside in the same picture as the current block, and the one or more temporally-located neighboring blocks reside in a different picture from the current block.
It would have been obvious to the person of ordinary skill in the art at the time of invention to modify the system by Schwarz to add the teachings of Lee as above, in order to determine temporally neighboring block by selecting one block among maximum two candidate blocks included in a reference picture based on encoding parameters of the maximum two candidate blocks and the encoding parameters including reference picture indices for the maximum two candidate blocks, the maximum two candidate blocks including a collocated block of the current block and a block spatially adjacent to the collocated block [Lee see para: 0011; 0044; 0063; 0065].
Schwarz and Lee does not explicitly disclose: “wherein, in case the current block is encoded by referring to the temporally neighboring block, the temporally neighboring block has the same motion information as the current block; and
transmitting the encoding parameters, as included in the bitstream, from an image encoding device to an image decoding device”.
However, Jeon teaches: “wherein, in case the current block is encoded by referring to the temporally neighboring block, the temporally neighboring block has the same motion information as the current block [see page: 4; section: 13; In addition, in quantization of the residual block, the quantization unit 140 determines and quantizes a quantization coefficient (QP) of the current block according to the complexity of the neighboring blocks around the current block. That is, the quantization unit 140 does not quantize each block of the image using the same quantization coefficient, but adaptively determines and quantizes the quantization coefficient for each block of the image. In this case, the criterion for determining the quantization coefficient for each block is the characteristic of the image, more specifically, the complexity of the block]; and
transmitting the encoding parameters, as included in the bitstream, from an image encoding device to an image decoding device [see page: 7; section: 10; The image decoding apparatus may be transmitted to a video decoding apparatus to be described later through a communication interface such as a universal serial bus (USB), decoded by the video decoding apparatus, and restored and reproduced].
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the combination to include the missing limitation as taught by Jeon in order to determine the temporally neighboring block by selecting one block among two blocks in a reference picture including a collocated block of the current block and a block spatially adjacent to the collocated block based on encoding parameters of the two blocks and the current block is encoded by referring to the temporally neighboring block and the temporally neighboring block has the same motion information as the current block and then transmitting the encoding parameters from an image encoding device to an image decoding device for generating output [Jeon see page: 4 and 7].

Regarding claim 16, Schwarz, Lee and Jeon disclose all the limitation of claim 15 and are analyzed as previously discussed with respect to that claim.
Furthermore, Schwarz discloses: “wherein the spatially neighboring block comprises at least one among a left neighboring block, an upper neighboring block, a right upper corner block, a left upper corner block and a left lower corner block included in the current picture [see Fig. 10; para: 0037; encoder 10 derives at least a portion of the set or list of merge candidates by adopting the coding parameters associated with locally and/or temporally neighboring blocks 40 which have been previously encoded in accordance with the encoding order applied by encoder 10. Temporal neighborhood denotes, for example, blocks of previously encoded pictures of a video to which picture 20 belongs, with the temporally neighboring blocks thereof being spatially located so as to spatially overlap the current block 40 of the current picture 20. Accordingly, for this portion of the set or list of merge candidates, there is a one to one association between each merge candidate and the spatially and/or temporally neighboring blocks. And para: 0197; FIG. 14 shows one possibility of determining spatial neighbors, i.e. spatially neighboring partitions or prediction units. FIG. 14 shows exemplarily a prediction unit or partition 60 and pixels B0 to B2 and A0 and A1 which are located directly adjacent the border 500 of partition 60, namely B2 being diagonally adjacent the top left pixel of partition 60, B1 being located vertically above and adjacent the top right-hand pixel of partition 60, B0 being located diagonally to the top right-hand pixel of partition 60, A1 being located horizontally to the left of, and adjacent the bottom left-hand pixel of partition 60, and A0 being located diagonally to the bottom left-hand pixel of partition 60. A partition that includes at least one of pixels B0 to B2 and A0 and A1 forms a spatial neighbor and the prediction parameters thereof form a merge candidate].

Claim 17 – 18, Cancelled. 

Regarding claim 19, Schwarz, Lee and Jeon disclose all the limitation of claim 15 and are analyzed as previously discussed with respect to that claim.
Furthermore, Schwarz discloses: “wherein the encoding the motion information is performed by using at least one among exponential golomb, context-adaptive variable length coding (CAVLC) [see para: 0184; context adaptive variable length coding] and context-adaptive binary arithmetic coding (CABAC) [see para: 0175; context adaptive binary arithmetic coding or another specific entropy coding mode].

Regarding claim 20, claim 20 is rejected under the same art and evidentiary limitations as determined for the method of claim 15.

Regarding claim 21, Schwarz, Lee and Jeon disclose all the limitation of claim 20 and are analyzed as previously discussed with respect to that claim.
Furthermore, Schwarz discloses: “wherein the spatially neighboring block comprises at least one among a left neighboring block, an upper neighboring block, a right upper corner block, a left upper corner block and a left lower corner block included in the current picture [see Fig. 10; para: 0037; encoder 10 derives at least a portion of the set or list of merge candidates by adopting the coding parameters associated with locally and/or temporally neighboring blocks 40 which have been previously encoded in accordance with the encoding order applied by encoder 10. Temporal neighborhood denotes, for example, blocks of previously encoded pictures of a video to which picture 20 belongs, with the temporally neighboring blocks thereof being spatially located so as to spatially overlap the current block 40 of the current picture 20. Accordingly, for this portion of the set or list of merge candidates, there is a one to one association between each merge candidate and the spatially and/or temporally neighboring blocks. And para: 0197; FIG. 14 shows one possibility of determining spatial neighbors, i.e. spatially neighboring partitions or prediction units. FIG. 14 shows exemplarily a prediction unit or partition 60 and pixels B0 to B2 and A0 and A1 which are located directly adjacent the border 500 of partition 60, namely B2 being diagonally adjacent the top left pixel of partition 60, B1 being located vertically above and adjacent the top right-hand pixel of partition 60, B0 being located diagonally to the top right-hand pixel of partition 60, A1 being located horizontally to the left of, and adjacent the bottom left-hand pixel of partition 60, and A0 being located diagonally to the bottom left-hand pixel of partition 60. A partition that includes at least one of pixels B0 to B2 and A0 and A1 forms a spatial neighbor and the prediction parameters thereof form a merge candidate].

Claim 22 – 23, Cancelled. 

Regarding claim 24, Schwarz, Lee and Jeon disclose all the limitation of claim 20 and are analyzed as previously discussed with respect to that claim.
Furthermore, Schwarz discloses: “wherein the reconstructing the motion information is performed by using at least one among exponential golomb, context-adaptive variable length coding (CAVLC) [see para: 0184; context adaptive variable length coding] and context-adaptive binary arithmetic coding (CABAC) [see para: 0175; context adaptive binary arithmetic coding or another specific entropy coding mode].

Regarding claim 25, claim 25 is rejected under the same art and evidentiary limitations as determined for the method of claim 15 but for encoding apparatus.

Regarding claim 26, claim 26 is rejected under the same art and evidentiary limitations as determined for the method of claim 15 but for decoding apparatus.

Regarding claim 27, see the rejection and analysis made for claim 15, except this is the corresponding non-transitory computer readable medium claim of the encoder of claim 15, thus the rejection and analysis made for claim 15 also applies here.

Regarding claim 28, see the rejection and analysis made for claim 15, except this is the corresponding non-transitory computer readable medium claim of the decoder of claim 15, thus the rejection and analysis made for claim 15 also applies here.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang (WO 2013039639 A1).


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701.  The examiner can normally be reached on Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MASUM BILLAH/Primary Examiner, Art Unit 2486